Citation Nr: 1518114	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-27 498	)	DATE0
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an increased disability rating for the Veteran's service-connected PTSD.  

The issue of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such is the case at present and the Board has added the issue above.  


REMAND

The Veteran claims entitlement to an increased disability rating for his service-connected PTSD.  He claims that his PTSD is severe enough that it warrants the assignment of a disability rating in excess of the 50 percent disability rating presently assigned.  

It is difficult to establish the Veteran's current level of social and occupational impairment resulting from his service-connected PTSD.  Letters dated September 2007 and May 2009 from the Vet Center indicate summaries of treatment services which are inconsistent with respect to when such services started.  Moreover, while the 2009 letter indicates unemployability, there is little underlying support offered for the assessment.

The Vet Center referred the Veteran for a private psychiatric evaluation which was conducted in February 2010.  Again, this report indicates that the Veteran is unemployable due to his service-connected PTSD.  However, it also notes that the Veteran is receiving disability benefits from the Social Security Administration (SSA) due to a nonservice-connected back disability.  The report also references that the Veteran is on "an impressive list of psychiatric and pain medications, but they seem to be having very little effect on his PTSD."  However, review of the medications listed in the examination report only reveals that the Veteran is prescribed a single anti-depressant medication, with the other medications, including a variety of pain medications, being prescribed for nonservice-connected disorders.

VA Compensation and Pension examinations of the Veteran were conducted in June 2010 and July 2011 and show a much less dire evaluation of the Veteran's level of social and occupational impairment resulting from his service-connected PTSD.  However, these reports also do not address the exact rating criteria.  Accordingly, another Compensation and Pension examination is necessary.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased initial disability rating for the service-connected PTSD. 

Based on his response and after obtaining any appropriate release from the Veteran, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO/AMC should obtain all outstanding pertinent records of evaluation and/or treatment of the Veteran from the VAMC and the Vet Center dated since July 2011. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim. The Veteran must then be given an opportunity to respond.
 
2. The Veteran must be afforded a VA PTSD examination for the purpose of determining the current severity of his service-connected PTSD. The Veteran's claims folder and any pertinent evidence in both Virtual VA and VBMS must be reviewed by the examiner in conjunction with the examination. Such review must be noted in the examination report.

The examiner should describe in detail all current manifestations of the Veteran's PTSD.  Additionally, the examiner must state whether the Veteran's service-connected PTSD more nearly approximates a disability characterized by:

a.  A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication; or

b.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication; or

c.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events); or

d.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships; or

e.  Occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships; or

f.  Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of one's close relatives, occupation, or own name.

The examiner should list the medications that the Veteran is prescribed to treat his PTSD and indicate what specific symptoms these medications treat.  The examiner should also comment on whether the Veteran's PTSD, in and of itself, renders him unemployable and precludes him from obtaining or maintaining gainful employment. A complete rationale for all opinions must be provided.  

3.  The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report. See 38 C.F.R. § 3.655.  The notification letter advising the Veteran of the time, date, and location of the examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record. If the notification letter is returned as undeliverable, this must also be included in the claims folder.
 
4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If the claim remains denied, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

